MATTINGLY, Judge,
concurring in result with opinion
I concur in the majority’s result; however, I have serious reservations about our failure to require that.the Board, in this case, set out specific written findings of *601fact in support of its decision. I write separately to remind the Full Board that the majority’s decision does not obviate the need for specific written findings of fact.
Written findings of fact which support the Board’s decision are necessary so that “an appellate court may intelligently review the decision without speculating as to the agency’s rationale.” Wayman, 694 N.E.2d at 770. We have required that these findings of fact be “specific.” Id.; see also Wayman v. J & S Petroleum, Inc., 706 N.E.2d 1107, 1109 (Ind.Ct.App.1999). Specific findings of fact are necessary if we intend our system of administrative law to be effective. K-Mart Corp. v. Morrison, 609 N.E.2d 17, 31-82 (Ind.Ct.App.1993). I am concerned that our failure to require in this case that the Board issue specific findings of fact supporting its reversal of the Single Hearing Member’s decision might begin to chip away at longstanding precedent requiring specific findings of fact.
I agree, however, that the Full Board’s decision was correct, and I thus concur in the result reached by the majority.